Title: To John Adams from Timothy Pickering, 17 December 1799
From: Pickering, Timothy
To: Adams, John



Sir
Department of State:— Decr. 17th. 1799.

Agreeably to your direction the papers which were laid before you respecting John Marsden Pintard Esqr. Consul of the United States for the Island of Madeira, including his own communications to you, have been committed to the Heads of Departments and Attorney General for their examination and consideration: and their opinions thereon I presume will be submitted to you immediately: by own I have now the honor to enclose, and to be, with great respect, / Sir, / Your most obedt. servt.

Timothy Pickering